DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Fairbairn (Reg. No. 26047) on 08/30/2022 (also see interview summary).














For claim 15:
15. (Currently Amended) A method of converting an operating parameter of an airborne device from a range Doppler map (RDM) value in a binary floating point format to a compressed RDM value in decibels (dB), performed by a telemetry device comprising a processing circuitry, a memory storing instructions that are executed by the processing circuitry, the method comprising: 
receiving, from a sensor, the RDM value in the binary floating point format, the RDM value comprising an exponent comprising bits, the RDM value comprising a mantissa comprising bits; 
determining, by the processing circuitry, a first number based on a product of: a sum of the exponent and a predetermined bias term, the number 10, and a base-10 logarithm of the number 2; 
determining, by the processing circuitry, a second number using one or more most significant bits (MSBs) of the mantissa as an index into a predetermined lookup table, wherein values of the lookup table are equal to products of: the number 10, and a base-10 logarithm of a range of candidate mantissa values; 
determining, by the processing circuitry, the compressed number in dB by rounding, in accordance with a predetermined step size in dB, of a sum that includes the first number and the second number, 
wherein the compressed RDM value comprises a plurality of bits; and 
transmitting the compressed RDM value, produced by the telemetry device, to a receiving station via a telemetry link, where the compressed RDM value is processed, by the receiving station, to control at least one of speed, path, and destination of the airborne device.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant claims a system comprising: a telemetry device comprising: processing circuitry; and memory storing instructions that, when executed by the processing circuitry, cause the telemetry device to: receive, from a sensor, an operating parameter of an airborne device as a range Doppler map (RDM} value in a binary floating point format, the RDM value comprising an exponent comprising bits, the RDM value comprising a mantissa comprising bits; convert the RDM value to a compressed RDM value in decibels (dB), the compressed RDM value comprising a plurality of bits, wherein the processing circuitry is configured to: determine a first number based on a product of the exponent and a constant, wherein the constant is proportional to a logarithm of the number two; determine a second number using one or more bits of the mantissa as an index into a predetermined lookup table, wherein values of the lookup table are proportional to logarithms of candidate mantissa values; and determine the compressed RDM value based on rounding of a sum, wherein the sum includes the first and second numbers, wherein the rounding is based on a predetermined step size in dB; and transmit the compressed RDM value over a telemetry link; and a receiving station in communication with the telemetry device, the receiving station receiving the compressed RDM value produced by the telemetry device over the telemetry link and processing the compressed RDM value to control at least one of speed, path, and destination of the airborne device.
The primary reasons for indication of reasons for allowance is the limitation in combination of all limitations, wherein the specific steps of performing the converting the RDM value to a compressed RDM value in decibels, wherein determine the compressed RDM value based on rounding of a sum, wherein the sum includes the first and second numbers, wherein the rounding is based on a predetermined step size in dB, and transmit the compressed RDM value over a telemetry link and a receiving station receiving the compressed RDM value and processing the compressed RDM value to control at least one of speed, path, and destination of the airborne device.
Ma – US 20050135506
Ma discloses an implementation of a digital detector as shown in figure 5 includes a floating point encoder to generate an N bits of floating point number, Ma [0052] teaches multiplier 510 computes the logarithm of the exponent k by multiply k by an appropriate scaling factor as shown in equation 6, the logarithm of the exponent k is computed as C*log*(2)*k. Ma [0052] further discloses that the logarithm of the mantissa y0 is determined utilizing the LUT 512, wherein 6 bit of the mantissa are used as an index into a LUT. However Ma does not explicitly teaches steps of performing the converting the RDM value to a compressed RDM value in decibels, wherein determine the compressed RDM value based on rounding of a sum, wherein the sum includes the first and second numbers, wherein the rounding is based on a predetermined step size in dB, and transmit the compressed RDM value over a telemetry link and a receiving station receiving the compressed RDM value and processing the compressed RDM value to control at least one of speed, path, and destination of the airborne device.
Challa – US 20030014453
Challa discloses a wireless communication device that uses lookup tables to convert a baseband signal from linear domain to a logarithmic domain that having decibel as unit, Challe further discloses an one particular case, the second domain is a logarithmic domain having units of decibels with the desired resolution. Once converted to the second domain (804 and 806), the exponent and mantissa components can be combined (808). For example, an adder can be implemented to facilitate the combination simply by summing the exponent and mantissa components. If desired, the combination can then be truncated or rounded. However, Challa does not explicitly teaches steps of performing the converting the RDM value to a compressed RDM value in decibels, wherein determine the compressed RDM value based on rounding of a sum, wherein the sum includes the first and second numbers, wherein the rounding is based on a predetermined step size in dB, and transmit the compressed RDM value over a telemetry link and a receiving station receiving the compressed RDM value and processing the compressed RDM value to control at least one of speed, path, and destination of the airborne device.
Soni – US 20180095155
Soni discloses an IoT beacon that collects telemetry data and transmits the collected data to a remote centralized communication station over the network for analysis as shown in figure 1, the beacon and beacon lights are connected with a RTU which in turn is interfaced with a wired or wireless link to a centralized communication station. However, Soni, does not teach the RDM value in binary floating point format and steps of performing the converting the RDM value to a compressed RDM value in decibels, wherein determine the compressed RDM value based on rounding of a sum, wherein the sum includes the first and second numbers, wherein the rounding is based on a predetermined step size in dB, and transmit the compressed RDM value over a telemetry link and a receiving station receiving the compressed RDM value and processing the compressed RDM value to control at least one of speed, path, and destination of the airborne device.
Therefore, none of the prior art found discloses the limitation required in claims 1 and 15. Accordingly, claims 1-17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764. The examiner can normally be reached Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY DUONG/Examiner, Art Unit 2182                                                                                                                                                                                                        (571)272-2764

/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182